Exhibit 10.8



Annual Leadership Bonus Program (“Bonus Program”)
for Essent Group Ltd. and its subsidiaries
adopted February 10, 2016

1. How the Bonus Program Works:
a)
Who may Participate in the Leadership Bonus Program and Be Considered for Bonus
Payments?

i)
All Essent Group Ltd and its subsidiaries (“Company” or “Essent”) Senior Vice
Presidents and above and other employees designated in writing as eligible to
participate in the Bonus Program, who:

(1)
Are employed by the Company on or before October 31 of such Fiscal Year (and if
hired on or after February 1 of such Fiscal Year, a Participant may participate
in the Bonus Program for such Fiscal Year on a pro rata basis calculated as of
the first day of the month in which employment commenced);

(2)
Are eligible to participate in the Essent Group Ltd. 2013 Long-Term Incentive
Plan (the “2013 LTIP”);

(3)
Are not on any form of written corrective counseling at the time payments are
made; and

(4)
Are employed by Essent on the date the cash bonus payment is made.

b)
What is the Bonus Opportunity?

i)
Each Participant was provided with an annual Target Bonus expressed as a
percentage of his or her base salary. This is typically documented in an offer
letter or other writing signed by the President and CEO, or another authorized
officer, of Essent.

  
c)
What Performance is Required for a Participant to be Eligible for a Bonus under
the Bonus Plan?

Essent’s Bonus Program pays for performance. This means that both the
Participant and the Company must meet minimum stated scores to qualify for a
bonus. Essent utilizes scorecards for both Company and Participant performance
to determine the potential size of the bonus payment. Each Participant’s bonus
will be dependent on several factors.
•
The first factor is the achievement of Corporate Objectives as determined by
Essent’s Board of Directors. The Corporate Scorecard identifying the level of
achievement of Corporate Objectives will be published by management.

•
The second factor is based on the Participant’s overall performance rating on
his/her Individual Scorecard (“Annual Performance Review Form”). The Annual
Performance Review will take into consideration the level of the Participant’s
achievement of Individual Objectives as well as other success factors. Each
Participant will receive an Annual Performance Review in the first calendar
quarter of each year reviewing the previous calendar year’s results. This
process of combining both Company and individual achievement and rewarding
success through the Bonus Program is designed to promote applicable desired
conduct, including driving profitable business and balanced objectivity.

(1)
Company Performance Scorecard

•
The company performance scorecard shall be approved by the Compensation
Committee and distributed to Participant on an annual basis. In order for any
payments to be made under the Bonus Program for a Fiscal Year, the weighted
average score for all of the Corporate Objectives for that Fiscal Year must
equal or exceed 2.5 (the “Company Score”).

•
Potential payment amounts increase as Essent’s weighted average scorecard score
goes up.

(1)
Individual Performance Scorecard

•
Each Participant will have an Annual Performance Review to determine the
achievement of Individual Objectives and other success factors. Please see
Exhibit B for a sample of an Annual Performance Review Form that may be used as
a scorecard for the achievement of Individual Objectives and other success
factors.

•
In order for a Participant to receive a bonus under the Bonus Plan, he or she
must have an overall Performance Review Rating of 3 or higher on Essent’s
5-point scale at the time bonuses are paid (“Individual Score”), plus a Company
Score of at least 2.5.

•
As a Participant’s Individual Score increases, his/her potential to reach the
“Target” bonus or above also increases.

(3) Weighting of Corporate and Individual Scores
•
Each Participant has been assigned a weighting between the Company Score and
Individual Score. Exhibit C provides an example of a possible correlation
between the achievement of Company Score and Individual Score and its impact on
the potential bonus awards. Actual weightings are communicated individually and
are determined by position.

d) How and When are Bonus Payments Made?
i)
Timing:

(1)
Any cash payment in respect of a bonus awarded under the Bonus Program is
scheduled to occur as soon as practicable following the close of Fiscal Year,
but in any case on or before March 15th of the following year.

•
ii) Form of Bonus Payments -100% of any awarded bonus will be paid in cash (via
check or direct) deposit, less all applicable taxes and deductions

(1)
iii) Necessary Approvals
The President and CEO together with the Compensation Committee (the
“Compensation Committee”) and Board of Directors will review and approve all
Participants’ awards under this Bonus Program.

(2)
The President and CEO’s awards under this Bonus Program are approved by the
Compensation Committee and the Board of Directors. The Board of Directors has
sole discretion and final review and approval authority over the award pool
under the Bonus Program, and holds the responsibility for reviewing and
approving recommended individual payments for all Participants. If a Participant
in this Program satisfies the “Covered Employee” definition in the Essent Group
Ltd. Annual Incentive Plan (the “Annual Plan”), this Program document will serve
as administrative guidelines for the Compensation Committee to apply in
determining the cash bonus payout for that employee under the Bonus Program.

2)
Who administers the Bonus Program?

Within the authority granted by the Compensation Committee, decisions are made
by the Plan Administration Committee (“the Committee”), which is comprised of
the President and CEO, the Chief Legal Officer and the Chief Financial Officer.
Notwithstanding the foregoing, decisions with respect to awards under the Bonus
Plan to the President and CEO are made solely by the Compensation Committee.
The Committee’s responsibilities include:
•
Providing information to the Compensation Committee and the Board of Directors;

•
Recommending eligibility rules, individual bonus target assignments and the
relative weights of Company and Individual performance;

•
Establishing performance standards;

•
Adjusting financial accruals as necessary;

•
Facilitating the collection of aggregate and group payment recommendations for
review by the President and CEO, according to the pool assigned by the
Compensation Committee of the Board of Directors;

•
Reviewing and verifying all proposed payments before such payments are made;

•
Determining the extent to which internal transfers, promotions, changes in
full-or-part-time status and approved leaves of absence impact accruals, targets
and actual rewards; and

•
Interpreting the Bonus Program document and establishing, adopting, or amending
any provisions as are necessary for proper administration, consulting where
appropriate with the Compensation Committee and Board of Directors.

3)
Important Details:

•
Essent is an employer at will. Participation in the Bonus Program or any
enhancement of the Bonus Program does not impact this fact in any way. Neither
the Bonus Program nor any future enhancement will be deemed a contract for
employment.

•
The Bonus Program and Exhibits hereto may be amended, suspended or terminated at
any time without notice upon the approval of the Compensation Committee and
Board of Directors.

•
Termination of Employment.

i.
If a Participant’s employment is terminated (voluntarily or involuntarily) prior
to the awarding or payment of any bonus under the Bonus Program, the Participant
will not be entitled to any award or payment under the Bonus Program.

ii.
If a Participant’s employment is terminated (voluntarily or involuntarily) prior
to payment of an awarded bonus under the Bonus Program, the Participant will not
be entitled to any award or payment under the Bonus Program and will forfeit any
such payment.

•
The Committee and the Compensation Committee retain the right to make equitable
judgments with regard to the awarding, funding and the distribution of awards
under the Bonus Program.

•
Taxes and other deductions will be withheld as required by law and in compliance
with Essent's internal policies. Cash payments will not be considered part of
any Participant’s base salary.

•
401(k) Savings Plan deductions will be taken at the Participant’s deferral rate
in effect at the time of payment. Bonus payments are subject to all applicable
laws and regulations and 401(k) plan laws requirements and constraints.

•
Life Insurance and Other Benefits. Participant’s base salary will remain the
basis for life insurance, accidental death and disability and long and short
term disability. Any award under this Bonus Program will not increase the level
of these benefits.

•
Leave of Absence. Participant’s bonus will be pro-rated for any time away from
work for an approved leave of absence in excess of two weeks.

•
409A Compliance. This Bonus Program is intended to comply with the short term
deferral rule set forth in the regulations under section 409A of the Internal
Revenue Code of 1986, as amended (“Code”) in order to avoid application of
Section 409A to this Bonus Program. This Bonus Program shall be administered in
accordance with Section 409A of the Code.

•
Conflict. In the event of a conflict between the terms of this Bonus Program and
the terms of a Participant’s individual employment or award agreement, the terms
of the applicable employment or award agreement shall control.


1

